Title: To Benjamin Franklin from Mary Haine, 16 July 1781
From: Haine, Mary
To: Franklin, Benjamin


Sir
July the 16. 1781
Your Excellency will be so kind is to Excuse the Liberty of my troubling your honr. in Ragard of my Sitttion which as oblidged me to take the Liberty of Writing to you. Sir I am a Stranger Whome is married to an amaricn Belonging to new Berry naetief of that Country in the State of Masituseds Bay in new England Who Sailed out of This Pourt & as had the Misfourtune to be taken twrice with thin this 9 Months Which as Drove me to grate distress Being Left With 2 Small chilldren in my armes to Mintene & Likewise being a Stranger in the Country & not being a queinted With any one for to Put me in the Leaste State for gitting Lively hood which makes my State a Vaste dale more Deplorable then it would be.
And With the Prottiction of your Excellency to be So kind as to assist me in Some way of gitting a Place as en house keeper or any outher Place that Your Excellency thinks most Proper to asist me in. I would have Dun me Self the honour of Waighting upon your Excellency if Surcumstancs would aLowe me.
I hope Your Excellency Will for give me for my takeing this Liberty.
Sir I remaine in Duty Bound and will for Ever Pray I am Sir your Exellencys most Obedent & Verry humble Servent
Mary haine.
rue Des gallions mrs. Paris Pres Legrand quai
 
Notation: Mary Haine July 16. 1781
